Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered November 19, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly precluded a defense witness from testifying about collateral matters intended merely to impeach the credibility of a prosecution witness (see, People v Aska, 91 NY2d 979, 981; People v Johnson, 143 AD2d 847, 848).
The trial court’s failure to submit the affirmative defense of extreme emotional disturbance to the jury did not constitute reversible error (see, People v White, 79 NY2d 900; People v Walker, 64 NY2d 741). Florio, J. P., McGinity, Luciano and Feuerstein, JJ., concur.